Citation Nr: 0109107	
Decision Date: 03/28/01    Archive Date: 04/03/01

DOCKET NO.  97-03 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a skin disorder, to 
include as a result of exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Crawford, Counsel


INTRODUCTION

The veteran had active duty from July 1965 to October 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1994 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Detroit, Michigan.  In June 2000, the Board remanded the case 
for due process considerations.  Upon completing the Board's 
requested development, the case has been returned for 
appellate review.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  The VA has made reasonable efforts to assist the veteran 
in obtaining evidence necessary to substantiate his claim.

2.  The veteran's skin disorder is not directly or 
presumptively related to active service, to include any 
claimed herbicide exposure. 


CONCLUSION OF LAW

The veteran's skin disorder was not incurred in or aggravated 
by service, nor may in-service occurrence be presumed.  
38 U.S.C.A. §§ 1110, 1116(a) (West 1991); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); 38 C.F.R. §§ 3.303, 3.307(a)(6), 3.309(e) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran seeks service connection for a skin disorder, to 
include as secondary to in-service Agent Orange exposure.  
Upon reviewing the record, the Board is satisfied that all 
relevant facts pertaining to this claim have been properly 
and sufficiently developed.  The Board recognizes that there 
has been a significant change in the law during the pendency 
of this appeal.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  Among other things, this 
law redefines the obligations of VA with respect to the duty 
to assist.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Despite the change in the law brought about by the Veterans 
Claims Assistance Act of 2000, a remand of this issue is not 
required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  The veteran has been provided a statement of the 
case and a supplemental statement of the case informing him 
of the medical evidence necessary to support his claim, and 
in February 2001, he was apprised of the new law.  
Additionally, numerous VA and non-VA medical reports dated 
from 1966 to 2000 have been obtained.  While the record 
indicates that the veteran receives Social Security 
disability benefits and that those reports are not of record.  
The Board points out that the veteran has not asserted that 
those records are pertinent to his claim and the record 
establishes that the veteran is disability is not related to 
the matter on appeal.  Because the Board finds that no 
additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, and that a 
remand to obtain any additional development would be futile, 
it will proceed to issue a decision at this time.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-394 (1993); Soyini v. 
Derwinski, 1 Vet. App. 540 (1991) (a remand is inappropriate 
where there is no possibility of any benefit flowing to the 
veteran).  In addition, the Board notes that in September 
1999, the veteran was scheduled for November 1999 hearing 
before a member of the Board.  The veteran was informed at 
that time of his rights and responsibilities regarding his 
appearance.  He failed to report for the scheduled hearing, 
and indicated in a November 1999 statement to the RO that he 
did not attend the hearing because he found out about it too 
late from his guardian.  He did not request to be 
rescheduled.  As he has not submitted a motion for a new 
hearing, the Board finds that a remand to reschedule another 
hearing for the veteran is not in order.   

Service connection may be established for a disability 
resulting from personal injury incurred or disease contracted 
in or for aggravation of a preexisting injury incurred or 
disease contracted during active service.  
38 U.S.C.A. § 1110.  Service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303.

Additionally, service connection will be awarded 
automatically on a presumptive basis where the veteran had 
service in Vietnam, has one of the diseases specified under 
38 C.F.R. § 3.309(e), and the requirements of 38 C.F.R. § 
3.307(a)(6) are met.  See 38 U.S.C.A. § 1116(a); Brock v. 
Brown, 10 Vet. App. 155, 162 (1997); 38 C.F.R. §§ 3.307, 
3.309.  Chloracne or other acneform disease consistent with 
chloracne, if manifest to a degree of 10 percent within the 
last date on which the veteran was exposed to a herbicide 
agent during service will be presumptively service connected.  
Id.

The VA shall consider all information and lay and medical 
evidence of record in a case before it with respect to 
benefits under laws administered by the VA.  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of the 
matter, VA shall give the benefit of the doubt to the 
claimant.  See Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to be 
codified as amended at 38 U.S.C. § 5107).

In this case, the evidence preponderates against the 
veteran's claim on either a presumptive basis or a direct 
basis.  Regarding service connection on a presumptive basis, 
although the medical evidence establishes that diagnoses of 
psoriasis, eczema, and tinea pedis have been made and that 
the veteran receives treatment for symptoms associated with 
those diseases, the aforementioned diseases are not included 
within the list of specified diseases under 38 C.F.R. 
§ 3.309(e).  Not one of the veteran's medical reports shows a 
diagnosis of a disease included in the specified list for 
which service connection may be granted on a presumptive 
basis.  Thus, the evidence preponderates against the 
veteran's claim for service connection on a presumptive 
basis.  Chase v. West, 13 Vet. App. 413 (2000); McCartt v. 
West, 12 Vet. App. 164 (1999); 38 C.F.R. §§ 3.307(a)(6), 
3.309(e); see also Federal Register, Volume 64, Number 211, 
pages 59232-59243 (November 2, 1999).

As noted above, where a disease is not specifically mentioned 
in applicable statute and regulation and when a disease is 
first diagnosed after service, service connection may still 
be established by evidence demonstrating that the disease in 
fact was incurred in service, aggravated by service, related 
to service or events from service, or, when applicable, by 
evidence that a presumption period applies.  Velez v. West, 
11 Vet. App. 142 (1998); Brock v. Brown, 10 Vet. App. 155 
(1997); Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994) 
("proof of direct service connection . . . entails proof 
that exposure during service caused the malady that appears 
many years later").

Here, the competent evidence of record does not support the 
veteran's claim for service connection on a direct basis 
either.  Even though the veteran served in the Republic of 
Vietnam, the service medical records are silent with regard 
to a skin disorder, to include tinea pedis and psoriasis, and 
a VA examination report dated in December 1966 reflects that 
on evaluation of the skin, findings were normal.  Thereafter, 
the record is replete with VA and non-VA medical reports 
dated from 1969 to 2000.  In relevant part, VA hospital 
reports dated in 1996 and 1998 document diagnoses of tinea 
pedis and psoriasis, and outpatient treatment reports 
thereafter show continued treatment for the skin disorders.  
A February 1998 clinical entry and March 1998 VA medical 
certificate generally document that the veteran received 
treatment for a rash of the arms, and that the diagnostic 
impression included eczematous rash of the arms and 
psoriasis.  A November 1998 clinical entry records an 
impression of tinea pedis due to poor hygiene.  VA progress 
notes dated in 1999 also show treatment for psoriasis and a 
skin fungus of the forearms.  Nonetheless, these reports do 
not attribute the veteran's skin disorders to service or any 
events of service, to include any claimed herbicide exposure.  
The medical evidence merely shows that the veteran receives 
treatment for them.  This is insufficient to establish 
service connection.  Boyer v. West, 210 F.3d 1351, 1353 (Fed 
Cir. 2000); Chase and McCartt, both supra.

Finally, because the record is devoid of any medical evidence 
tending to create a nexus between the veteran's service and 
his current skin disorders, his assertions presented on 
appeal are insufficient to establish service connection.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Thus, the 
claim must be denied.  38 U.S.C.A. §§ 1110, 1116(a); Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000); 38 C.F.R. §§ 3.303, 38 C.F.R. § 3.307(a)(6), 
3.309(e).


ORDER

Entitlement to service connection for a skin disorder, to 
include as a result of exposure to Agent Orange is denied.



		
	N. W. BENJAMIN
	Acting Member, Board of Veterans' Appeals

 

